Citation Nr: 1136889	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 6, 2006 and a rating in excess of 40 percent from June 6, 2006 for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  Prior to June 6, 2006, the Veteran did not require insulin, a restricted diet or regulation of activities.

2.  The Veteran's diabetes mellitus, type II, has not caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or required visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to June 6, 2006 and a rating in excess of 40 percent from June 6, 2006 for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R.   §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

As provided by the VA Schedule for Rating Disabilities, the Veteran's 40 percent rating for diabetes mellitus, type II (DMII), contemplates the need for insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  When diabetes mellitus has been conclusively diagnosed, a request for a glucose tolerance test solely for rating purposes should not be requested.  38 C.F.R. § 4.119, Note 2 following DC 7913.

The Veteran filed his claim for increase in September 2005.  Because effective dates can date back one year from the date of claim in increased rating claims, the Board reviewed the compensation and pension examination dated March 2005.  The examination was conducted by Dr. S.R., MD, a provider working with VA.  The examiner did not indicate review of the claims file; however, as the claim is for an increased rating and because the examiner fully interviewed and examined the Veteran, the Board finds that the Veteran was not prejudiced by the oversight.  During this examination, the Veteran reported a negative history of diabetic ketoacidosis and said he had no problems with hypoglycemia.  He reported visiting his doctor on average twice per month for his diabetes and complained of progressive loss of weight and strength.  The examiner opined that the DMII does not cause any restriction of activities.  He did not indicate that the Veteran required a restricted diet or insulin.  Thus, as this examination fails to show regulation of activities, insulin, and restricted diet, it fails to support an increased rating, and provides evidence against this claim.  

VA treatment records dated between September 2004 and September 2005 also fail to show regulation of activities, insulin, and restricted diet.  Therefore, the evidence dating within one year of the date of claim fails to show that a rating in excess of 20 percent is warranted.

In April 2006, Dr. S.R. conducted another compensation and pension examination.  He did not indicate review of the claims file; however, again, as the claim is for an increased rating and because the examiner fully interviewed and examined the Veteran, the Board finds that the Veteran was not prejudiced by the oversight.  During this examination, the Veteran denied hospitalizations due to ketoacidosis or hypoglycemia.  He complained of progressive loss of weight and strength, as well as bowel dysfunction.  The examiner did not indicate that the Veteran required regulation of activities, insulin, or restricted diet.  Therefore, the examination does not support a rating in excess of 20 percent, providing more evidence against this claim.

Based upon the foregoing, because the evidence fails to show that the Veteran required a restricted diet, insulin, and regulation of activities, a rating in excess of 40 percent is not warranted prior to June 6, 2006.  To this extent, the appeal is denied.

Regarding the request seeking a rating greater than 40 percent from June 6, 2006, VA outpatient treatment records dated June 2006 indicate that the Veteran's blood sugar had been running 180 to 200 and that he was seeking treatment to control it.  He indicated that he was ready to start insulin.  July 2006 records indicate that he was not following a proper diet to control his DMII.  As a result, he was scheduled to see a dietician for further instruction.  July 2007 records also note that the Veteran was not watching his diet as he had gained 14 pounds in 5 months.

In his July 2006 notice of disagreement, he points out that he needs insulin and Metformin for his DMII.  He also submitted copies of treatment records showing the prescription of insulin as well as a record from DMV dated July 2006.  The DMV record shows that his doctor reported hypoglycemic episodes and that his DMII was uncontrolled due to noncompliance with care.  She stated that his condition affects safe commercial driving and long distance driving.

In this regard, it is important for the Veteran to understand that findings of "noncompliance with care" do not provide a basis to grant this claim (as well as  severely endangering the Veteran's health).

The Veteran had a VA examination in February 2010.  The examiner did not indicate review of the claims file; however, again, as the claim is for an increased rating and because the examiner fully interviewed and examined the Veteran, the Board finds that the Veteran was not prejudiced by the oversight.  During the examination, the Veteran reported no history of diabetic ketoacidosis or hypoglycemia requiring hospitalization.  He noted loss of strength and tingling in his hands and legs.  He reported no progressive weight loss or urinary incontinence.  He treats his DMII with a low sugar diet, insulin and oral medication.  He takes the oral medication twice per day and injects two types of insulin two to three times per day.  He reported symptoms of claudation after walking 200 yards on level ground.  There is calf pain at rest and persistent coldness of the extremities.

Since June 6, 2006, the evidence has shown that the Veteran requires a restricted, low sugar diet, insulin, an oral medication, and restriction of activities, such as driving.  However, the evidence consistently fails to show diabetic ketoacidosis or hypoglycemia requiring hospitalization.  The records also fail to show that he sees his diabetic care provider twice a month and has complications that would not be compensable if separately evaluated.  In this case, his appointments with health care providers appear to be sporadic and his complications have been separately rated.  Therefore, the Board cannot find that the Veteran's condition warrants a rating in excess of 40 percent.  The post-service medical evidence provides particularly negative evidence against this claim, outweighing the Veteran's statements.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the schedular criteria provide for ratings in excess of 40 percent.  However, the Board finds that the currently assigned ratings adequately describe the Veteran's DMII symptomatology.  Further, the Board notes that he has been granted TDIU based upon his service-connected disabilities.  Thus, any potential impact on employment has already been considered in the grant of TDIU.  Therefore, the Board finds that referral for an extraschedular rating is not warranted.

In sum, the Board finds that the currently assigned ratings adequately address the Veteran's DMII symptomatology.  As such, entitlement to a rating in excess of 20 percent prior to June 6, 2006 and a rating in excess of 40 percent from June 6, 2006 is denied.  The evidence is not so evenly balanced to apply the benefit-of-the-doubt rule.  8 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The Veteran filed a claim for an increased rating in September 2005.  The RO did not send an adequate pre-adjudicatory notice on this claim.  However, the Veteran was provided a fully content compliant VCAA notice in December 2006.  This letter specifically advised the Veteran to submit evidence showing that his DMII had increased in severity, and identified multiple forms of evidence which could serve that purpose.  He was further advised as to how VA determines disability ratings and effective dates of awards.

On review of the record, the Board finds that there has been no harmful prejudicial error to the Veteran regarding the DMII claim due to the untimely receipt of a content complying VCAA notice.  Notably, the timing deficiency was cured with subsequent readjudication of the claim in supplemental statements of the cases (SSOCs) dated July 2007, May 2009 and June 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, the Veteran has had more than 4 years following compliant VCAA notice to assist in developing this claim.  He has provided evidence and argument in support of this claim.  He was afforded an opportunity for a Board hearing; however, he withdrew his request.

Overall, the Veteran has had a meaningful opportunity to participate in the processing of this claim, the notice error has been cured, and further remand based on inadequate notice and/or prejudicial error would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  See also Shinseki, 129 U.S. 1696 (2009) (holding that determinations on the issue of harmless error must be made on a case-by-case basis).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and the Veteran submitted statements and lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was also afforded VA medical examinations, which have been deemed adequate for rating purposes for the reasons set forth above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 20 percent prior to June 6, 2006 and a rating in excess of 40 percent from June 6, 2006 for service-connected diabetes mellitus, type II.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


